284 S.W.3d 773 (2009)
Jackie Edward RICHARDSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69413.
Missouri Court of Appeals, Western District.
June 9, 2009.
Craig A. Johnston, for Appellant. Shaun J. Mackelprang, for Respondent.
Before: JAMES M. SMART, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Jackie E. Richardson appeals the circuit court's order denying his Rule 24.035 motion for post-conviction relief in which he sought to have the judgment of his possession of a controlled substance with the intent to distribute conviction vacated. After a thorough review of the record, we conclude that the judgment is based oh findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).